AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                   for thH_                                  U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                      Eastern District of Washington
              JOSE ANTONIO CONTRERAS,                                                                   Dec 04, 2018
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 4:18-CV-5176-RMP
                                                                      )
                   WASHINGTON STATE,                                  )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Petition is DISMISSED without prejudice for failure to exhaust state court remedies.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Rosanna Malouf Peterson




Date: December 4, 2018                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY


                                                                                          %\Deputy Clerk

                                                                            s/Sean F. McAvoy
